Citation Nr: 0533130	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-12 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
lower back injury with arthritis, currently rated as 40 
percent disabling. 

2.  Entitlement to individual unemployability (TDIU).

(The issue of whether the veteran's daughter, P., may be 
recognized as a helpless child of the veteran, is adjudicated 
in a separate decision.)


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1972 to October 
1975 and from October 1979 to March 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran testified at a hearing before 
the undersigned Judge at the RO in June 2005.  The additional 
issue on appeal, whether Portia Ridley may be recognized as a 
helpless child of the veteran, is adjudicated in a separate 
decision.
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In her testimony before the undersigned Judge, the veteran 
indicated that she has received treatment from VA medical 
facilities for her service-connected residuals of a lower 
back injury with arthritis as recently June 2005.  The claims 
file does not include VA treatment records after April 2002.  
Records from the VA medical facilities must be obtained 
before adjudication on the merits.  

The last examination was in May 2002.  At the hearing, the 
veteran testified that her low back disability was worsen 
since the last VA examination, this claim warrants a new VA 
examination to consider the current condition of the 
veteran's lower back disability.  38 C.F.R. § 3.159 (2004); 
see also VAOPGCPREC 11-95 (1995) (a new examination is 
appropriate when there is an assertion of an increase in 
severity since the last examination).

In addition, the Board also notes that effective September 
26, 2003, VA revised the criteria for evaluating general 
diseases and injuries of the spine.  68 Fed. Reg. 51,454 
(Aug. 27, 2003).  The veteran was not provided a copy of the 
revised criteria and the opportunity to submit pertinent 
evidence and/or argument. 

As for the TDIU claim, the Board finds that this issue is 
inextricably intertwined with the increased evaluation claim 
currently on appeal.  The United States Court of Appeals for 
Veterans Claims (Court) has held that when a determination on 
one issue could have a significant impact on the outcome of 
another issue, such issues are considered inextricably 
intertwined and VA is required to decide those issues 
together.  Harris v. Derwinski, 1 Vet. App. 180 (1991).   

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following:

1.  The AMC/RO should issue a copy of the 
revised rating criteria for back 
disabilities to the veteran for an 
opportunity to submit pertinent evidence 
and/or argument.  

2.  The AMC/RO should obtain all VA 
medical records pertinent to her 
residuals of lower back injury with 
arthritis since April 2002.  If any of 
the records are unavailable, the AMC/RO 
should note this in the record.  

3.  After completion of the above, the 
AMC/RO should schedule the veteran for a 
VA medical examination to ascertain the 
nature, extent, and current severity of 
her residuals of a lower back injury with 
arthritis.  The claims folder, the 
previous and revised criteria for rating 
back disabilities, and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination.  The examiner should be 
asked to determine the veteran's current 
level of disability as it pertains to 
38 C.F.R. § 4.71a.  In addition, the 
examiner is asked to determine whether it 
is at least as likely as not that the 
veteran's service-connected disabilities 
(residuals of a lower back injury with 
arthritis, residuals of total abdominal 
hysterectomy, TMJ, hemorrhoids, and 
residuals of surgery to left little toe) 
prevent her from obtaining suitable 
gainful employment.  Detailed reasons and 
bases for all opinions should be 
provided, including a discussion of 
evidence relied on for opinions.  

4.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC/RO 
should review the claims file and re-
adjudicate the veteran's increased 
evaluation claim and TDIU claim.  If the 
benefits sought on appeal remain denied, 
the veteran should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and discussion of all pertinent 
regulations.  An appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 


